SIMPSON, J., concurring: I agree with the conclusion of the majority in this opinion, but I wish to explain my reasons for denying attorney Minahan recovery of his share of the legal fees. In Frisch v. Commissioner, 87 T.C. 838 (1986), we held that a petitioner who was also an attorney could not recover the value of his services, and I agree with the majority that such holding should be applied in the circumstances of this case. If the petitioner happened to be an attorney who was the sole stockholder of a professional corporation, our holding in Frisch would require that we not allow him to recover any amounts that he may have paid to his corporation as legal fees. The facts of the present case are more complicated because attorney Minahan was rendering services that no doubt benefited other petitioners, and because services were being rendered by other attorneys on his behalf. Under such circumstances, it seems that attorney Minahan should not be allowed to recover the portion of the legal fees which he paid but which is returned to him by reason of his interest in the firm. However, in this case, we do not know how the profits of the law firm were divided and what portion of the fees paid by attorney Minahan was returned to him as his share of the profits of the firm. Accordingly, I agree with the majority that we must refuse to allow him to recover any portion of the fees paid by him. In some situations, it may be difficult to trace legal fees and to determine the portion which is not returned to the petitioner. Nevertheless, I believe that we should keep open the possibility of a petitioner’s showing that the legal fees were not returned to him. By this opinion, I do not mean to indicate that I would necessarily allow a recovery in such situation; I merely wish to await the day of that case to decide that issue. SWIFT and WRIGHT, JJ., agree with this concurring opinion.